 Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 1 of 9




                             Exhibit A
To Barbara Saenz’s Declaration in Support of Motion for Default Judgment
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 2 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 3 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 4 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 5 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 6 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 7 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 8 of 9
Case 5:20-cv-00218-DAE Document 28-1 Filed 02/10/21 Page 9 of 9
